Citation Nr: 0012323	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-37 522	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether reduction of a 10 percent rating for service-
connected rhinitis with history of frontal sinusitis to a 
non-compensable rating was warranted.

2.  Entitlement to service connection for cervical spine 
disability including residual left arm weakness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

4.  Entitlement to service connection for a lumbar spine 
disability including residual leg numbness.

5.  Entitlement to an increased rating for rhinitis with 
history of frontal sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1994 decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, proposed a reduction 
of a 10 percent rating assigned for service-connected 
rhinitis with history of frontal sinusitis to a non-
compensable level, denied service connection for numbness of 
the right leg, and denied an application to reopen a claim of 
service connection for hypertension.  By a January 1995 RO 
decision, the proposed reduction was implemented.  This case 
also comes before the Board from a March 1996 RO decision 
that, among other things, denied service connection for 
cervical spine disability including residual left arm 
weakness.

The Board notes that the RO, in an October 1995 statement of 
the case, re-characterized the claim of service connection 
for numbness of the right leg as service connection for a 
lumbar spine disability including residual leg numbness.  The 
Board finds that the re-characterization of this issue by the 
RO, given the record and the veteran's arguments, was 
appropriate.

In September 1978, the RO denied a claim of service 
connection for hypertension.  The veteran did not appeal that 
decision; consequently, the 1978 decision became final.  See 
38 C.F.R. § 19.118 (1978).  Thereafter, the RO, in its 
October 1994 decision, denied the veteran's application to 
reopen because no new and material evidence had been filed.  
However, in an October 1995 hearing officer decision, it was 
found that the veteran had filed new and material evidence to 
reopen his claim of service connection for hypertension.  
Nonetheless, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that, in a matter 
such as this, the Board has a legal duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the first issue that must be addressed as to the 
hypertension issue is whether this claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).

By a statement dated in June 1997, the veteran notified the 
RO that he had moved from Michigan to Arizona.  His claims 
file was subsequently transferred to the Phoenix, Arizona RO.

(The issues of entitlement to service connection for a lumbar 
spine disability, including residual leg numbness, and 
entitlement to an increased rating for rhinitis with history 
of frontal sinusitis will be addressed in the remand that 
follows this decision.)


FINDINGS OF FACT

1.  In September 1978, VA granted service connection for 
rhinitis with history of frontal sinusitis and assigned a 10 
percent rating effective from May 1, 1978.

2.  Evidence available when the reduction to a noncompensable 
rating for rhinitis with history of frontal sinusitis was 
implemented did not warrant the conclusion that sustained 
improvement had been demonstrated.

3.  The veteran has cervical spine degenerative disc disease 
with degenerative joint disease that is attributable to 
military service.

4.  In September 1978, the RO denied a claim of service 
connection for hypertension; no appeal ensued.

5.  Certain new evidence received since the September 1978 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for hypertension.

6.  No competent medical evidence has been submitted showing 
that hypertension is attributable to military service or 
event coincident therewith.


CONCLUSIONS OF LAW

1.  Reduction of a 10 percent rating for service-connected 
rhinitis with history of frontal sinusitis by a January 1995 
decision was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.97, Diagnostic 
Codes 6501, 6512 (1995).

2.  Cervical spine degenerative disc disease with 
degenerative joint disease is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
hypertension has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of the Reduction

The veteran and his representative contend that the veteran's 
service-connected rhinitis with history of frontal sinusitis 
had not improved over time and its disability rating should 
not have been reduced from 10 percent to a non-compensable 
level.  It is also requested that the veteran be afforded the 
benefit of the doubt.

By an October 1994 decision, the RO first proposed the 
reduction of a 10 percent rating for service-connected 
rhinitis with history of frontal sinusitis.  (The 10 percent 
rating had been in effect since May 1, 1978)  A letter 
advising the veteran of the reason for this proposal was 
issued in October 1994.  A January 1995 decision implemented 
the proposed reduction and set April 1, 1995, as the 
effective date for a non-compensable rating.  The veteran 
appeared in March 1995 for the personal hearing he had 
requested in connection with the reduction.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1995) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce his 10 percent rating 
by a letter dated in October 1994.  Thereafter, he was 
afforded an opportunity to have a pre-determination hearing, 
and given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. § 3.105(e), (h).

Final action to reduce the 10 percent rating was taken 
pursuant to § 3.105(e) in January 1995.  The veteran was 
informed of this decision by a letter dated January 11, 1995.  
The reduction was made effective beginning April 1, 1995.  
Consequently, it appears that the RO did not violate any of 
the procedures required under § 3.105--the veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted ("the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires").  38 C.F.R. § 3.105(e).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  To ignore the specific nature 
of the disability experienced by the veteran when assigning a 
rating violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2.

Historically, service connection was granted for rhinitis 
with history of frontal sinusitis and this disability was 
rated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (chronic frontal sinusitis) (1995).  
(The Board notes that the rating criteria for evaluating 
respiratory system disorders, including rhinitis and 
sinusitis, were amended during the pendency of the veteran's 
claim.  This amendment became effective October 7, 1996.  61 
Fed. Reg. 46728 (Sep. 5, 1996).)  Under the rating criteria 
that were in effect at the time of the April 1995 reduction, 
sinusitis was rated based on both the severity and the 
frequency of the veteran's adverse symptomatology.  
Specifically, Diagnostic Code 6512 provided that chronic 
frontal sinusitis with x-ray manifestations only, symptoms 
either mild or occasional, warranted a non-compensable 
evaluation.  When moderate, with discharge or crusting or 
scabbing, infrequent headaches, a 10 percent evaluation was 
warranted.  A 30 percent evaluation was warranted when the 
symptoms were severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation was appropriate where the symptoms were post-
operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97 (1995).

Moreover, a reduction taken more than five years after an 
award, such as the veteran's award, is governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings.  See 38 C.F.R. § 3.344.  Generally, § 3.344 provides 
that a veteran must undergo multiple examinations before 
implementing a reduction of an episodic service-connected 
disability except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Specifically, § 3.344(a) 
and (b) state that: 

(a) . . . Ratings on account of diseases 
subject to temporary or episodic 
improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, 
etc., will not be reduced on any one 
examination, except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated.  
Ratings on account of diseases which 
become comparatively symptom free 
(findings absent) after prolonged rest, 
e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., 
will not be reduced on examinations 
reflecting the results of bed rest.  
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life. . .

(b) . . . If doubt remains, after 
according due consideration to all the 
evidence developed by the several items 
discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect . . . The rating 
agency will determine on the basis of the 
facts in each individual case whether 18, 
24 or 30 months will be allowed to elapse 
before the reexamination will be made.  

Tellingly, in the January 1995 decision, the RO implemented 
the reduction because of the lack of adverse symptomatology 
found at the veteran's September 1994 VA examination. 

Because the rating criteria for sinusitis strongly suggested 
that the veteran's service-connected rhinitis with history of 
frontal sinusitis is one of the "diseases subject to 
temporary or episodic improvement," it was improper for the 
RO to reduce the veteran's award based solely on the findings 
of one VA examination, unless all of the evidence clearly 
warranted such a conclusion.  38 C.F.R. § 4.97 (1995) 
(recurrences of disabling manifestations and their frequency 
are determinative factors); 38 C.F.R. § 3.344 (1995).  In 
this case, the Board does not find that all the evidence of 
record clearly warranted the conclusion that sustained 
improvement had been demonstrated.  

Although problems were not noted when the veteran was 
examined in September 1994, as recently as June 1994, the 
veteran had complained of problems with sinusitis at a mental 
status examination, and the diagnoses had included both 
rhinitis and frontal sinusitis.  Consequently, it may not be 
said that the record other than the September 1994 
examination clearly showed sustained improvement.  
Accordingly, the Board finds that the RO's reduction was 
improper under § 3.344.

Cervical Spine

The veteran and his representative contend that the veteran 
has a cervical spine disability, including residual left arm 
weakness, which was brought about by his military service.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999). 

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for cervical 
spine degenerative disc disease with degenerative joint 
disease is warranted.  The veteran's service medical records 
show his complaints and/or treatment for neck pain with left 
arm tingling and/or numbness to the fingers.  See treatment 
records dated in February 1978 and April 1978; also see 
separation examination dated in April 1978. 

VA treatment and examination records, as well as private 
treatment records, dated from June 1978 to July 1996, were 
received by the RO.  At the veteran's first VA examination, 
dated in June 1978, the veteran complained of left shoulder 
pain.  Moreover, x-rays of the cervical spine revealed 
degenerative disc disease and degenerative joint disease.  
Thereafter, treatment records show the veteran's complaints, 
diagnoses, and/or treatment for cervical spine, shoulder, 
and/or arm pain.  See VA treatment records dated in December 
1982 and July 1988; private treatment records dated in March 
1994, December 1994, and January 1995.  In July 1996, the 
veteran underwent cervical spine x-rays, a magnetic resonance 
imaging evaluation (MRI), and a computerized tomography (CT).  
The x-ray report only noted that the spinous processes were 
in the midline.  The MRI revealed an extradural defect at C5-
C6 believed to be due to a disc protrusion and defects at C4-
C5 and C3-C4.  The CT revealed a somewhat left-sided disc 
protrusion or herniation at C5-6 and questionable minimal 
disc bulging at C6-7.  

The veteran testified at a personal hearing at the RO in 
March 1995 that his left arm became completely numb for the 
first time in the early 1970's.  Thereafter, he experienced 
periodic problems with left arm numbness throughout the rest 
of his military service.  He reported that, while he 
underwent left arm x-rays while in military service, no 
diagnosis was given.  However, upon separation, he was told 
to get a Cortisone injection.  Next, it was reported that, 
after service, he saw a Dr. Lustic for treatment of his left 
arm problem, but Dr. Lustic did not know what the etiology of 
his problem was.  

The veteran testified at a personal hearing before the 
undersigned in February 2000.  He reported that he first 
started experiencing left shoulder pain while stationed in 
Europe in the late 1960's or early 1970's.  Thereafter, he 
sought treatment on approximately two or three occasions 
because of shoulder pain and/or upper back pain.  The 
physicians at that time diagnosed a muscle sprain.  He was 
treated with aspirin and told to manipulate the shoulder.  He 
reported that, at his first post-service VA examination, he 
was diagnosed with a cervical spine problem that he believed 
was the cause of his left shoulder and arm pain.  

The Board observes that service medical records show 
complaints, diagnoses, and/or treatment for neck pain.  
Moreover, the veteran is competent to provide testimony 
regarding specific symptoms he experienced and the duration 
thereof during and since his military service, such as his 
problems with neck pain, as well as shoulder and/or arm pain, 
numbness, and/or weakness.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In addition, medical evidence 
contained in the record on appeal includes x-ray evidence 
that the veteran had cervical spine degenerative disc disease 
and degenerative joint disease.  The record on appeal is 
devoid of any medical opinion to contradict the findings of 
these x-rays.  Moreover, this x-ray evidence appears in the 
record just two months after his separation from over twenty 
years of military service.  

The Court, in Hampton v. Gober, 10 Vet. App. 481 (1997), held 
that the diagnosis of a disability on a separation 
examination could provide evidence of both a current 
disability and a relationship between that current disability 
and military service.  In a similar manner, the Board finds 
that the facts of this case, especially in light of the 
problems noted in service and the x-ray evidence of cervical 
spine disability so soon after the veteran's separation from 
military service, tend to establish a link between either the 
cervical spine degenerative disc disease and/or degenerative 
joint disease and military service.  Under such 
circumstances, the Board concludes that the evidence supports 
a grant of service connection for cervical spine degenerative 
disc disease with degenerative joint disease.  Colette v. 
Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. Brown, 
5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

Claim to Reopen

The veteran contends that he has hypertension as a result of 
his military experiences.  However, the Board notes that the 
veteran's current claim of service connection for 
hypertension is not his first such claim.  In September 1978, 
the RO denied service connection for hypertension because it 
was not diagnosed at a June 1978 VA examination.  The RO's 
denial became final when no appeal was initiated within the 
time period allowed.  38 C.F.R. § 19.118 (1978).  As a 
result, the veteran's current claim of service connection may 
now be considered on the merits only if new and material 
evidence has been submitted since the time of the prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Evidence received since the RO's September 1978 decision 
includes, for the first time, diagnoses of hypertension.  See 
VA treatment records dated in December 1985 and October 1986.  
Additionally, at least one VA treatment record reported that 
the veteran claimed to have had hypertension since 1978; 
i.e., while in military service.  See VA treatment record 
dated in July 1982.

The newly received evidence is new and material as defined by 
the regulation.  In other words, it bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  Given that no diagnosis of 
hypertension was available in September 1978, this newly 
received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
these records tend to provide probative information beyond 
what was known previously.  Accordingly, the Board concludes 
that the veteran has submitted new and material evidence.

Because new and material evidence has been presented under 38 
C.F.R. § 3.156(a), which requires the claim to be reopened, 
the Board must now determine whether the claim of service 
connection for hypertension is well grounded.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service medical records include a March 1976 re-enlistment 
examination that reported the veteran's blood pressure was 
120/94.  The diagnosis was "? hypertension."  Thereafter, 
separation and examination records, dated in April 1978, 
reported that the veteran had an "occasional history of 
increased diastolic blood pressure" and the veteran had a 
history of increased blood pressure.  Service medical 
records, including examinations dated in June 1954, September 
1963, January 1967, March 1976, August 1976, January 1977, 
and October 1977, were otherwise negative for complaints of 
or an assessment of hypertension. 

VA treatment and examination records, as well as private 
treatment records, dated from July 1981 to July 1996, were 
obtained by the RO.  At the June 1978 VA examination the 
veteran complained of a history of hypertension and was 
diagnosed with a history of labile hypertension.  Thereafter, 
as reported above, VA treatment records, dated in December 
1985 and October 1986, included a diagnosis of hypertension.  
Moreover, some of these records noted that the veteran 
claimed to have had a history of hypertension since military 
service.  See VA treatment record dated in July 1982.  The 
Board notes that some earlier VA treatment records indicated 
that the veteran may have been taking high blood pressure 
medication (see VA treatment record dated in August 1982), 
came in for a blood pressure check (see VA treatment record 
dated in January 1982), and had had problems with unstable 
angina (see private treatment records dated in June 1993, 
March 1994, May 1994, July 1994, and August 1993).  
Additionally, the Board notes that some later records 
reported that the veteran had a history of hypertension since 
September 1986 (see VA treatment record dated in October 
1986), had increased and/or borderline diastolic blood 
pressure (see VA treatment records dated in January 1987), 
and had abnormal blood pressure (see private treatment record 
dated in March 1995).

Interestingly, at the veteran's June 1995 general VA 
examination, the veteran reported that he had high blood 
pressure since military service, that it was controlled by 
medication, and that he did not currently have high blood 
pressure.  The diagnosis was "[h]istory of hypertension 
treated."  Similarly, at a July 1994 Agent Orange 
examination, the examiner reported that the veteran had a 
history of hypertension, but hypertension was not found on 
examination.

The veteran testified at a personal hearing at the RO in 
March 1995.  He reported that he was first diagnosed with 
hypertension while in military service and after being 
diagnosed with hypertension was told to give up coffee.  
Additionally, he reported that, during his military service, 
he had his blood pressure checked periodically.  Following 
military service, he continued to keep an eye on his blood 
pressure because he was concerned about hypertension.  
Between his separation from military service in 1978 and his 
heart attack in 1982, he visited Monmouth Army Hospital on 
several occasions because of health problems and at those 
times he had his blood pressure checked.  In fact, one week 
before his 1982 heart attack he had been to Monmouth Army 
Hospital because he had not been feeling well.  Following his 
1982 heart attack, the veteran was, for the first time, 
placed on hypertension medication and he has been on it ever 
since.  Additionally, since 1983 he had undergone yearly 
stress tests and blood-work.

The veteran testified in February 2000 that he had been 
diagnosed with hypertension while in military service.  
Specifically, it was first diagnosed approximately ten years 
before his retirement while he was stationed at Fort Eustis.  
While he was not placed on any medication at that time, he 
was told to give up coffee and cigarettes, his blood pressure 
was periodically checked, and he was given a diagnosis of 
hypertension.  He testified that three years after his 
retirement from military service he had angina, which he was 
later told was a heart attack, and physicians at Fort 
Monmouth told him the heart attack could have been caused by 
his hypertension.  

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  Service 
medical records do not show a diagnosis of hypertension.  
Moreover, none of the records on appeal includes a medical 
nexus opinion that tends to show a relationship between the 
hypertension first diagnosed in December 1985 and the 
veteran's military service or events coincident therewith, 
such as references to questionable hypertension noted during 
service.  Likewise, no medical opinion has been presented 
that tends to show a relationship between hypertension and 
continued symptoms since service.  The Board recognizes that 
the veteran is competent to describe an injury or symptoms of 
a disease during military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, no medical evidence has been 
presented that tends to link any currently shown hypertension 
to any in-service problems described by the veteran.  While 
the veteran, through both written statements and/or personal 
hearing testimony, is competent to provide information as to 
the visible symptoms he experienced during and after service, 
he has not been shown to be competent to provide the medical 
opinion evidence necessary to make his claim of service 
connection for hypertension well grounded.  See Espiritu, 
supra; Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998).  Lastly, the Board notes 
that the statutory presumptions found at 38 C.F.R. §§ 3.307, 
3.309 (1999), do not help the veteran in establishing a well-
grounded claim because the record on appeal does not show his 
being diagnosed with hypertension within one year after his 
separation from military service.

Because no competent medical evidence has been presented to 
link any current hypertension to military service, his claim 
of service connection for hypertension is not well grounded.  
(The benefit-of-the-doubt doctrine does not apply until after 
the veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)


ORDER

The reduction of a 10 percent rating for rhinitis with 
history of frontal sinusitis effectuated by a January 1995 
decision was not warranted; the appeal of this issue is 
therefore granted.

Service connection for cervical spine degenerative disc 
disease with degenerative joint disease is granted.

Service connection for hypertension is denied.


REMAND

Turning to the veteran's claim of service connection for a 
lumbar spine disability, including residual leg numbness, the 
Board notes that the veteran testified at the February 2000 
hearing that a physician had told him that his current low 
back disorders were due to a back injury he sustained in 
military service.  However, a copy of such a statement does 
not appear in the record.  Such medical opinion, from any 
medical professional, would be the kind of evidence necessary 
to make this claim of service connection well grounded.  
Caluza, supra; Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board therefore finds that further action is required 
before final appellate review may be accomplished.  This is 
so because VA has not fulfilled its duty under 38 U.S.C.A. 
§ 5103 (West 1991) to notify the veteran of the evidence 
necessary to complete his application.  Robinette, supra.

Lastly, turning to the issue of an increased rating for 
rhinitis with history of frontal sinusitis, the Board notes 
that, as stated above, the rating criteria for evaluating 
respiratory system disorders, including rhinitis and 
sinusitis, were amended during the pendency of the veteran's 
appeal.  This amendment became effective October 7, 1996.  61 
Fed. Reg. 46728 (Sep. 5, 1996). 

The Court has held that, where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant must be applied, unless Congress 
provides otherwise or the Secretary permits action to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Since Congress has not 
provided otherwise in this particular instance, and because 
the Secretary has not permitted action contrary to the rule 
in Karnas, analysis of the veteran's claim must include 
consideration of each version of the rating criteria.  Id.  
However, the Board notes that the veteran was neither 
provided notice of the new criteria nor provided a VA 
examination that took into account both the old and new 
criteria.  See October 1995 supplemental statement of the 
case; November 1995 VA examination.  Therefore, VA's duty to 
assist requires that this issue be remanded to ensure that 
the veteran has notice of the new criteria, an opportunity to 
argue both new and old rating criteria before the RO, and to 
provide the veteran with a VA examination that takes into 
account both the old and new criteria.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994); 38 C.F.R. § 19.29 (1999).

These issues are REMANDED for the following actions:

1.  As to both remanded issues, the 
veteran should be given an opportunity to 
supplement the record on appeal.

2.  As to the claim of service connection 
for a lumbar spine disability, including 
residual leg numbness, the veteran should 
be advised of information needed in order 
to complete his application for service 
connection.  Specifically, "where the 
determinative issue involves medical 
causation or a medical diagnosis, 
competent medical evidence to the effect 
that the claim is 'plausible' or 
'possible' is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This 
sort of evidence includes any statement 
by a physician showing a medical nexus 
between any current lumbar spine 
disability and military service.  The 
veteran should be given the opportunity 
to attempt to secure such statements from 
the physicians about whom he testified in 
February 2000, or any other medical 
professional, and associate them with the 
record on appeal.

3.  The veteran should be afforded an 
examination of his nose and sinuses.  The 
examiner should review the entire claims 
folder, including any records obtained 
pursuant to the action sought above, and 
provide an opinion as to the current 
severity of the veteran's rhinitis and 
frontal sinusitis.  Clinical findings 
should be elicited so that both the old 
and new rating criteria may be applied.  
Findings should be reconciled with 
previous examinations, and specific 
findings and/or medical principles should 
be cited in support of any conclusions 
reached about the extent of the veteran's 
disability.

4.  The RO should then review the claims.  
As to the claim of service connection for 
a lumbar spine disability, including 
residual leg numbness, if the RO 
determines that a well-grounded claim has 
been submitted, further evidentiary 
development necessary to fulfill the duty 
to assist should be conducted as the RO 
deems appropriate.  38 U.S.C.A. § 5107 
(West 1991).  As to the claim for an 
increased rating for rhinitis with 
history of frontal sinusitis, 
consideration should include both the old 
and new criteria and the RO should apply 
the criteria more favorable to the 
veteran's claim for an increase.  If the 
new criteria are more favorable, 
consideration should include an analysis 
of whether a higher rating is warranted 
under the old criteria for the period 
prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  If any action taken remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which includes a recitation of both old 
and new rating criteria.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



